                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:14CR200

         vs.
                                                             ORDER ON APPEARANCE FOR SUPERVISED
 RODRICK LOCKETT,                                                     RELEASE VIOLATION

                          Defendant.


        The defendant appeared before the Court on January 7, 2020 regarding Amended Second Petition
for Offender Under Supervision [83]. Mary Gryva represented the defendant. Kimberly Bunjer represented
the government. The defendant was advised of the alleged violation(s) of supervised release, right to retain
or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Second Petition for Offender Under Supervision
[78]. The government’s oral motion to dismiss Second Petition for Offender Under Supervision [78] is
granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe
the defendant violated the terms of supervised release and the defendant should be held to answer for a
final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final
dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 1:30 p.m. on February 20, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant is not
in federal custody and requests a detention hearing upon coming into federal custody. The defendant shall
be afforded the right to a detention hearing upon coming into federal custody and the government's motion
for detention is held in abeyance.
        The defendant shall be returned to the custody of Nebraska state authorities pending the final
disposition of this matter. The U.S. Marshal for the District of Nebraska is directed to place a detainer with
the correctional officer having custody of the defendant.


        IT IS SO ORDERED.


        Dated this 7th day of January, 2020.

                                                            BY THE COURT:

                                                            s/ Susan M. Bazis
                                                            United States Magistrate Judge
